—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered August 4, 1994, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, *551after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The court properly denied the defendant’s motion to suppress his statements. The statements were made after the defendant had been advised of his Miranda rights and the totality of the circumstances indicate that they were voluntarily made (see, People v Sohn, 148 AD2d 553).
Contrary to the defendant’s contention, the hypothetical examples given by the court in its instructions to the jury did not unduly prejudice the defendant and did not indicate that the court had an opinion as to his guilt or innocence (see, People v Wise, 204 AD2d 133). Further, the court did not improvidently exercise its discretion in admitting photographs of the crime scene into evidence (see, People v Wood, 79 NY2d 958, 960; People v Pobliner, 32 NY2d 356, 369-370; People v Harrison, 207 AD2d 359).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Santucci, Altman and McGinity, JJ., concur.